  Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 1 of 21 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NAUTILUS INSURANCE COMPANY                 )
                                           )
       Plaintiff,                          )             Case No.:
                                           )
               v.                          )
                                           )
WORLD WRECKING & SCRAP                     )
SALVAGE SERVICES, INC; ACTIVE              )
HOLDINGS GROUP d/b/a GENCORP               )
SERVICES, LLC; ROSETTA RICKS;              )
SHAUN RICKS; DEMETRIUS RICKS;              )
CHERHETA RICKS; BEN RICKS, JR.;            )
 SHANDOSIA CRISS; ENIYA HALE;              )
JOEY HALE, JR.; and BARBARA                )
HOPE,                                      )
                                           )
       Defendants.                         )


                     COMPLAINT FOR DECLARATORY JUDGMENT

       NOW COMES Plaintiff NAUTILUS INSURANCE COMPANY (“Nautilus”) by and

through the undersigned attorneys, and for its Complaint for Declaratory Judgment against

Defendants WORLD WRECKING & SCRAP SALVAGE SERVICES, INC; ACTIVE

HOLDINGS GROUP d/b/a GENCORP SERVICES, LLC; ROSETTA RICKS; SHAUN RICKS;

DEMETRIUS RICKS; CHERHET RICKS; BEN RICKS, JR.; SHANDOSIA CRISS; ENIYA

HALE; JOEY HALE, JR.; and BARBARA HOPE, states as follows:

                                      Nature of Action

       1.      Plaintiff Nautilus is an insurance company and issued a policy of insurance to

Defendant World Wrecking & Scrap Salvage Services, Inc. (“World Wrecking”). Nautilus

brings this Complaint for Declaratory Judgment pursuant to 28 U.S.C. §§ 2201, et seq. and Rule

57 of the Federal Rules of Civil Procedure seeking a declaration with respect to its duty to
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 2 of 21 PageID #: 2



defend and indemnify World Wrecking and Active Holdings Group d/b/a Gencorp Services,

LLC, under the Nautilus policy of insurance for two Petitions for Wrongful Death styled (1)

Eniya Hale et al. v. Active Holdings Group d/b/a Gencorp Services et al., cause number 1922-

CC10745, and (2) Rosetta Ricks, et. al. v. Active Holdings Group d/b/a Gencorp Services, LLC et

al., cause number 1922-CC11419, pending in the Circuit Court of the City of St. Louis, State of

Missouri. Nautilus seeks a declaration that no coverage is available under the subject Nautilus

Policy and that Nautilus has no obligation to defend or indemnify World Wrecking and/or

Gencorp in connection with the Hale or Ricks lawsuits.

        2.      There exists an actual and justiciable controversy among the parties concerning

their respective rights, duties, and obligations under and pursuant to the Nautilus Policy.

Nautilus contends that there is no obligation to defend or indemnify World Wrecking and/or

Gencorp in connection with the claims asserted in the underlying lawsuits based on the terms of

the Nautilus Policy and applicable law.

        3.      Nautilus has no adequate remedy at law and, therefore, desires a judicial

determination of its rights and duties in accordance with the Nautilus Policy.          A judicial

declaration is necessary and appropriate at this time so that Nautilus may ascertain its rights and

duties with respect to defense and indemnity under the Nautilus Policy for the underlying Hale

and Ricks lawsuits.

        4.      Jurisdiction over this matter is appropriate pursuant to 28 U.S.C. § 1332(a) as the

matter in controversy exceeds the sum of $75,000 exclusive of interest and costs and is between

citizens of different states.
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 3 of 21 PageID #: 3



        5.      Venue is appropriate in this district pursuant to 28. U.S.C. § 1391(a), in that the

underlying lawsuits are pending in this district and a substantial part of the events giving rise to

this claim occurred in this district.

                                            The Parties

        6.      Nautilus Insurance Company is an Arizona corporation engaged in the insurance

business with its principal place of business in Scottsdale, Arizona.

        7.      Defendant World Wrecking is a Missouri corporation with its principal place of

business at 7 Summerhill Lane, Chesterfield, Missouri 63017.

        8.      Defendant Active Holdings Group d/b/a Gencorp Services, LLC, is a Missouri

corporation with its principal place of business at 907 Dock Street, St. Louis, Missouri 63147.

        9.      Defendant Eniya Hale is a citizen and resident of Missouri, residing in the City of

St Louis. Eniya Hale is the natural daughter of decedent Joey Hale, and a plaintiff in the

underlying Hale lawsuit. Eniya Hale is joined as a defendant herein as a necessary party

pursuant to Rule 19 of the Federal Rules of Civil Procedure and so that she may be bound by the

judgment entered in this case. If Defendant executes a stipulation agreeing to be bound by any

judgment entered herein, Nautilus will voluntarily dismiss Defendant from this action.

        10.     Defendant Joey Hale, Jr., is a citizen and resident of Missouri, residing in the City

of St Louis. Joey Hale, Jr. is the natural son of decedent Joey Hale, and a plaintiff in the

underlying Hale lawsuit. Joey Hale, Jr., is joined as a defendant herein as a necessary party

pursuant to Rule 19 of the Federal Rules of Civil Procedure and so that he may be bound by the

judgment entered in this case. If Defendant executes a stipulation agreeing to be bound by any

judgment entered herein, Nautilus will voluntarily dismiss Defendant from this action.
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 4 of 21 PageID #: 4



       11.     Defendant Barbara Hope is a citizen and resident of Missouri, residing in the

County of Jackson, Missouri. Barbara Hope is the mother of decedent Joey Hale, and a plaintiff

in the underlying Hale lawsuit. Barbara Hope is joined as a defendant herein as a necessary

party pursuant to Rule 19 of the Federal Rules of Civil Procedure and so that she may be bound

by the judgment entered in this case. If Defendant executes a stipulation agreeing to be bound by

any judgment entered herein, Nautilus will voluntarily dismiss Defendant from this action.

       12.     Defendant Rosetta Ricks is a citizen and resident of Missouri. Rosetta Ricks is

the wife of decedent Ben Ricks, Sr., and a plaintiff in the underlying Ricks lawsuit. Rosetta

Ricks is joined as a defendant herein as a necessary party pursuant to Rule 19 of the Federal

Rules of Civil Procedure and so that she may be bound by the judgment entered in this case. If

Defendant executes a stipulation agreeing to be bound by any judgment entered herein, Nautilus

will voluntarily dismiss Defendant from this action.

       13.     Defendant Shaun Ricks is a citizen and resident of Missouri. Shaun Ricks is the

natural son of decedent Ben Ricks, Sr., and a plaintiff in the underlying Ricks lawsuit. Shaun

Ricks is joined as a defendant herein as a necessary party pursuant to Rule 19 of the Federal

Rules of Civil Procedure and so that he may be bound by the judgment entered in this case. If

Defendant executes a stipulation agreeing to be bound by any judgment entered herein, Nautilus

will voluntarily dismiss Defendant from this action.

       14.     Defendant Demetrius Ricks is a citizen and resident of Missouri. Demetrius

Ricks is the natural son of decedent Ben Ricks, Sr., and a plaintiff in the underlying Ricks

lawsuit. Demetrius Ricks is joined as a defendant herein as a necessary party pursuant to Rule

19 of the Federal Rules of Civil Procedure and so that he may be bound by the judgment entered
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 5 of 21 PageID #: 5



in this case. If Defendant executes a stipulation agreeing to be bound by any judgment entered

herein, Nautilus will voluntarily dismiss Defendant from this action.

       15.     Defendant Ben Ricks, Jr., is a citizen and resident of Missouri. Ben Ricks, Jr., is

the natural son of decedent Ben Ricks, Sr., and a plaintiff in the underlying Ricks lawsuit. Ben

Ricks, Jr., is joined as a defendant herein as a necessary party pursuant to Rule 19 of the Federal

Rules of Civil Procedure and so that he may be bound by the judgment entered in this case. If

Defendant executes a stipulation agreeing to be bound by any judgment entered herein, Nautilus

will voluntarily dismiss Defendant from this action.

       16.     Defendant Cherheta Ricks is a citizen and resident of Missouri. Cherheta Ricks is

the natural daughter of decedent Ben Ricks, Sr., and a plaintiff in the underlying Ricks lawsuit.

Cherheta Ricks is joined as a defendant herein as a necessary party pursuant to Rule 19 of the

Federal Rules of Civil Procedure and so that she may be bound by the judgment entered in this

case. If Defendant executes a stipulation agreeing to be bound by any judgment entered herein,

Nautilus will voluntarily dismiss Defendant from this action.

       17.     Defendant Shandosia Criss is a citizen and resident of Missouri. Shandosia Criss

is the natural daughter of decedent Ben Ricks, Sr., and a plaintiff in the underlying Ricks lawsuit.

Shandosia Criss is joined as a defendant herein as a necessary party pursuant to Rule 19 of the

Federal Rules of Civil Procedure and so that she may be bound by the judgment entered in this

case. If Defendant executes a stipulation agreeing to be bound by any judgment entered herein,

Nautilus will voluntarily dismiss Defendant from this action.

                                    The Underlying Lawsuits

       18.     On July 17, 2019, Eniya Hale, Joey Hale, Jr., and Barbara Pope, relatives of Joey

Hale, filed a Petition for Wrongful Death, cause number 1922-CC10745, against World
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 6 of 21 PageID #: 6



Wrecking, among others, in the Circuit Court for the City of St. Louis, Missouri (the “Hale

lawsuit”). A copy of the Hale lawsuit is attached hereto as Exhibit A.

       19.      Similarly, on September 4, 2019, Rosetta Ricks, Shaun Ricks, Demetrius Ricks,

Cherheta Ricks, Ben Ricks, Jr., and Shandosia Criss, relatives of Ben Ricks, Sr., filed a Petition

for Wrongful Death, cause number 1922-CC11419, against World Wrecking and others in the

Circuit Court for the City of St. Louis, Missouri (the “Ricks lawsuit”). A copy of the Ricks

lawsuit is attached hereto as Exhibit B.

       20.      The allegations of the Hale and Ricks lawsuits are largely identical, and for ease

of reference will be collectively referred to as “the underlying lawsuits.”        The individual

plaintiffs in the underlying lawsuits will collectively be referred to as “the underlying

petitioners.”

       21.      According to the underlying petitioners, on June 4, 2018, Joey Desmond Hale and

Ben Ricks, Sr., were working at property located at 1501 Washington Avenue, St. Louis,

Missouri 63103 (“the Property”) as part of a renovation project to convert the International Shoe

Co. building into a hotel.

       22.      Plaintiffs allege that Active Holdings Group d/b/a Gencorp Services LLC

(“Gencorp”), was the general contractor for the demolition work at the Property.

       23.      It is alleged that Mr. Hale and Mr. Ricks were construction workers employed by

World Wrecking to perform demolition work inside the building’s freight elevator shaft.

       24.      At the time of the accident, the underlying lawsuits allege that Mr. Hale and Mr.

Ricks were occupying a single point adjustable work basket scaffold located in freight elevator

shaft #1.
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 7 of 21 PageID #: 7



        25.     The underlying petitioners allege that the work basket was being hoisted up the

elevator shaft by a motorized wire rope pulley system when the rope failed, causing the work

basket occupied by Mr. Hale and Mr. Ricks to fall down the elevator shaft. As a result of the fall

down the shaft, Mr. Hale and Mr. Ricks sustained physical and emotional injuries, and ultimately

died of their injuries.

        26.     The underlying lawsuits, respectively, include a single cause of action against

World Wrecking sounding in “conduct with the specific purpose of injury.” The underlying

petitioners allege that Mr. Hale and Mr. Ricks were employees of World Wrecking and that

World Wrecking breached its duties to Mr. Hale and Mr. Ricks by failing to prevent exposure to

falling hazards during demolition of the Property; failing protect from the hazard of falling;

failing to ensure that either ground fault circuit interrupters or an assured equipment grounding

conductor program was used; failing to ensure that the wire rope support cable, clips and

structural integrity of the work basket were properly inspected; failing to ensure adequate

personal arrest fall system or guardrail system was provided to decedents; permitting decedents

to occupy a work basket that it knew or reasonably could have known was in a dangerous and

defective condition; failing to ensure decedents had received proper fall hazard training; failing

to conduct an inspection of the wire cable rope on the work basket scaffold; and permitting the

wire cable rope on the work basket to be in dangerous proximity to electrical wiring that was not

properly grounded.

        27.     The underlying petitioners allege that Gencorp was negligent in failing to provide

safe equipment to the decedents and failing to prevent exposure to fall hazards during

demolition.
      Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 8 of 21 PageID #: 8



         28.    The underlying lawsuits allege that the acts of World Wrecking were intentional

and that World Wrecking acted with the specific purpose of injuring Joey Hale and Ben Ricks,

Sr.     The underlying lawsuits, respectively, seek to recover all damages, including funeral

expenses, pain and suffering experienced by the decedents, costs incurred, and punitive damages.

         29.    On August 30, 2018, Gencorp, the general contractor for the demolition work at

the Property and defendant in the underlying lawsuits, tendered its defense and indemnity to

World Wrecking pursuant to the terms and conditions of an unsigned, draft AIA Contractor and

Subcontractor Agreement (the “Gencorp Demand”).

         30.    The AIA Contractor and Subcontractor Agreement between Gencorp and World

Wrecking that is the basis of the Gencorp Demand is unsigned by either party, purports to be a

“Draft” of the parties’ agreement, and is missing one or more exhibits referenced in the

agreement.

         31.    The Gencorp Demand claims that World Wrecking is obligated to defend,

indemnify and provide insurance for Gencorp for the claims made by the Estates of Joey Hale

and Ben Ricks, Sr., respectively, under the terms of the AIA Contractor and Subcontractor

Agreement.

         32.    The Gencorp Demand also alleges that Nautilus is required to provide Gencorp

with liability insurance for the Hale and Ricks claims as an “additional insured” under the

Nautilus Policy issued to World Wrecking.

                                      The Nautilus Policy

         33.    Nautilus issued a commercial general liability insurance policy to World

Wrecking & Scrap Salvage Services, policy No. NN924824, for the policy period of May 14,

2018, to May 14, 2019 (the “Policy”). The Policy provides $1,000,000 of liability coverage for

each covered “occurrence,” subject to a general aggregate limit of $2,000,000, and a $500
   Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 9 of 21 PageID #: 9



deductible for bodily injury and property damage liability combined. A copy of the Nautilus

Policy is attached hereto as Exhibit C.

       34.     Gencorp is not identified as a Named Insured, insured, or “additional insured” in

the Policy Declarations, endorsements or policy attachments, or otherwise. Further, the Policy

does not include any “blanket” additional insured or similar endorsement that provides coverage

to Gencorp as an “additional insured” or “insured” for the underlying lawsuits.

       35.     Section I, Coverages, Coverage A (Bodily Injury and Property Damage Liability),

provides, in relevant part, as follows:

       SECTION I - COVERAGES

       COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

       1.      Insuring Agreement

                   a. We will pay those sums that the insured becomes legally obligated to
                      pay as damages because of "bodily injury" or "property damage" to
                      which this insurance applies. We will have the right and duty to defend
                      any "suit" seeking those damages. However, we will have no duty to
                      defend the insured against any “suit” seeking damages for “bodily injury”
                      or “property damage” to which this insurance does not apply. […]

                   b. This insurance applies to "bodily injury" and "property damage" only if:

                           (1) The "bodily injury" or "property damage" is caused by an
                               "occurrence" that takes place in the "coverage territory”;

                           (2) The "bodily injury" or "property damage" occurs during the policy
                               period; and

                                                     ***

       36.     Section V., Definitions, of the Policy defines the terms “bodily injury” and

“occurrence” as follows:

               SECTION V – DEFINITIONS

               3. "Bodily injury" means bodily injury, sickness or disease sustained by a
                  person, including death resulting from any of these at any time.

               13. "Occurrence" means an accident, including continuous or repeated exposure
                   to substantially the same general harmful conditions.
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 10 of 21 PageID #: 10




       37.     The Policy also includes an exclusion 2.a (Expected Or Intended Injury), that

provides that this insurance does not apply to:

               a.      Expected Or Intended Injury

                       “Bodily injury” or “property damage” expected or intended from the
                       standpoint of the insured. This exclusion does not apply to “bodily injury”
                       resulting from the use of reasonable force to protect persons or property.

       38.     The underlying lawsuits allege that World Wrecking acted intentionally and that it

acted with the specific purpose of injuring Joey Hale and Ben Ricks by failing to ensure adequate

protections and that the work basket scaffold was free from dangerous or defective conditions.

       39.     The underlying lawsuits allege solely intentional, not negligent, acts against

World Wrecking, and therefore, fail to allege an “occurrence” as defined by the Policy.

       40.     Similarly, exclusion 2.a. precludes coverage for “bodily injury” expected or

intended from the standpoint of World Wrecking. To the extent that the lawsuits satisfy the

Insuring Agreement of the Policy, exclusion 2.a. bars coverage.

       41.     The Policy also contains form L205 (11/10), entitled Exclusion – Injury to

Employees, Contractors, Volunteers and Other Workers, which states as follows:

         EXCLUSION - INJURY TO EMPLOYEES, CONTRACTORS,
                VOLUNTEERS AND OTHER WORKERS
       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A.      Exclusion e. Employer's Liability of 2. Exclusions of Section I - Coverage A -
               Bodily Injury And Property Damage Liability is replaced by the following:

               This insurance does not apply to:

               e.      Injury to Employees, Contractors, Volunteers and Other Workers

                       "Bodily injury" to:

                       (1)      "Employees", "leased workers", "temporary workers", "volunteer
                                workers", statutory "employees", casual workers, seasonal
                                workers, contractors, subcontractors, or independent contractors
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 11 of 21 PageID #: 11



                               of any insured; or

                       (2)     Any insured's contractors', subcontractors', or independent
                               contractors' "employees", "leased workers", "temporary workers",
                               "volunteer workers", statutory "employees", casual workers,
                               seasonal workers, contractors, subcontractors, or independent
                               contractors

                       arising out of and in the course of:

                               (a)       Employment by any insured; or

                               (b)       Directly or indirectly performing duties related to the
                                         conduct of any insured's business; or

                       (3)     The spouse, child, parent, brother or sister of that "employee",
                               "leased worker", "temporary worker", "volunteer worker",
                               statutory "employee", casual worker, seasonal worker,
                               contractor, subcontractors, or independent contractor arising out
                               of Paragraph (1) or (2) above.

                       This exclusion applies:

                       (1)     Regardless of where the:

                               (a)       Services are performed; or

                               (b)       "Bodily injury" occurs; and

                       (2)     Whether any insured may be liable as an employer or in any
                               other capacity; and

                       (3)     To any obligation to share damages with or repay someone else
                               who must pay damages because of the injury.

       B.      Exclusion a. Any Insured of 2. Exclusions of Section I - Coverage C - Medical
               Payments is replaced by the following:

               We will not pay expenses for "bodily injury":

               a.      Any Insured

                       To any insured.

       All other terms and conditions of this policy remain unchanged.

(hereinafter referred to as the “Injury to Employees Exclusion”).

       42.     The Policy defines the terms “employee,” “leased worker,” “temporary worker”,

and “volunteer worker” as follows:

               5. "Employee" includes a "leased worker". "Employee" does not include a
                  "temporary worker".
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 12 of 21 PageID #: 12



               10. "Leased worker" means a person leased to you by a labor leasing firm under
                   an agreement between you and the labor leasing firm, to perform duties
                   related to the conduct of your business. "Leased worker" does not include a
                   temporary worker.

               19. "Temporary worker" means a person who is furnished to you to substitute for
                   a permanent "employee" on leave to meet seasonal or short-term workload
                   conditions.

               20. "Volunteer worker" means a person who is not your "employee", and who
                   donates his or her work and acts at the direction of and within the scope of
                   duties determined by you, and is not paid a fee, salary or other compensation
                   by you or anyone else for their work performed for you.

       43.     The Injury to Employees Exclusion bars coverage for, among other things, bodily

injury to (1) World Wrecking’s “employees,” “leased workers”, “temporary workers”,

“volunteer workers”, statutory “employees”, casual workers, seasonal workers, contractors,

subcontractors, or independent contractors; or (2) any of World Wrecking’s contractors’,

subcontractors’, or independent contractors’ “employees”, “leased workers”, “temporary

workers”, “volunteer workers”, statutory “employees”, casual workers, seasonal workers,

contractors, subcontractors, or independent contractors, arising out of and in the course of (1)

employment by World Wrecking or any insured; or (2) directly or indirectly performing duties

related to the conduct of World Wrecking’s business.

       44.     The Injury to Employees Exclusion also applies to any claim or suit by the

spouse, child, parent, brother or sister of that “employee”, “leased worker”, “temporary worker”,

“volunteer worker”, statutory “employee”, casual worker, seasonal worker, contractor,

subcontractor, or independent contractor arising out of the “bodily injury” referenced above.

       45.     The Policy also contains form L282 (07/10), entitled Exclusion-Contractors And

Subcontractors which states:

         EXCLUSION - CONTRACTORS AND SUBCONTRACTORS
       This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 13 of 21 PageID #: 13




       The following exclusion is added to 2. Exclusions of Section I - Coverage A - Bodily
       Injury And Property Damage Liability, Coverage B - Personal And Advertising
       Injury Liability and Coverage C - Medical Payments:

       This insurance does not apply to "bodily injury", "property damage", "personal and
       advertising injury" or medical payments arising out of work performed by any contractor
       or subcontractor whether hired by or on behalf of any insured, or any acts or omissions in
       connection with the general supervision of such work.

       All other terms and conditions of this policy remain unchanged.

(hereinafter referred to as the “Contractors or Subcontractors Exclusion”).

       46.     The Hale and Ricks lawsuits allege that Mr. Hale and Mr. Ricks were construction

workers employed by World Wrecking and that World Wrecking breached its duties to each of

its employees to provide a place of employment and equipment that is free from recognized

hazards.

       47.     Accordingly, the Injury to Employees Exclusion and/or Contractors or

Subcontractors Exclusion bar coverage.

       48.     The Policy contains an exclusion 2.d (Worker’s Compensation And Similar

Laws), which provides that this insurance does not apply to:

               d.      Workers Compensation And Similar Laws

                       Any obligation of the insured under a workers’ compensation, disability
                       benefits or unemployment compensation law or any similar law.

       49.     Exclusion 2.d precludes coverage for any obligation of World Wrecking or any

other insured under a workers’ compensation, disability benefits, or unemployment

compensation law or any similar law.

       50.     The Policy also contains form L266 (06/07), entitled Conditional Exclusions-

Wrecking, Dismantling or Salvage Operations, which states in relevant part:

     CONDITIONAL EXCLUSIONS - WRECKING, DISMANTLING OR
                    SALVAGE OPERATIONS
       This endorsement modifies insurance provided under the following:
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 14 of 21 PageID #: 14




               COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A.      The following is added to Section IV - Commercial General Liability
               Conditions:

               As a condition of this insurance, coverage must be purchased for wrecking or
               dismantling of buildings or structures or salvage operations and designated on
               the policy.

       B.      The following exclusions are added to 2. Exclusions of Section I - Coverage A
               - Bodily Injury And Property Damage Liability:

               1.      This insurance does not apply to "bodily injury" or "property damage"
                       caused directly or indirectly by:

                       a.        Wrecking or dismantling of buildings or structures or salvage
                                 operations conducted by you or on your behalf;

                       b.        The use of cranes, ball and chain or similar apparatus; or

                       c.        The wrecking or dismantling of any building or structure that has
                                 an original height in excess of 30 feet or three stories, whichever
                                 is less.

                      However, this exclusion does not apply to "bodily injury" or "property
                      damage" caused directly or indirectly by wrecking, dismantling or salvage
                      operations that are included in the classification and project description
                      designated on the policy and added to the policy by endorsement.

                                                   ***

       51.     The Policy also contains form L268 (04/13), entitled Wrecking, Dismantling or

Salvage Contractors-Scheduled Project or Exclusion Exception, which states as follows:

     WRECKING, DISMANTLING OR SALVAGE CONTRACTORS-SCHEDULED
                  PROJECT OR EXCLUSION EXCEPTION
       This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                               SCHEDULE
       PROJECT INFORMATION:

       Location of Project:      Various Locations within the States of Missouri & Illinois

       Description of Project:   Wrecking, dismantling or salvaging operations not consisting of
                                 the use of cranes, ball and chain or similar apparatus and not
                                 consisting of work on any building or structure that has an
                                 original height in excess of 30 feet or three stories.

       Project Effective Dates of Coverage: From:         05/14/2018 to 05/14/2019
Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 15 of 21 PageID #: 15




    PREMIUM COMPUTATION:
    Code     Classification                 *        Premium                Rate                Advanced
     No.                                              Basis                                     Premium
                                                                    Prem/     Prod/Comp
                                                                     Ops         Ops

    99986    Wrecking-buildings or         s+        $    1,000         146.152            $    146
             structures NOC
                                                                               Included                  Included

    98698    Salvage Operations             P        $ 100,000              26.679         $      2,968
             NOC
                                                                                   5.327                     533

                                                                  Total Premium                $ 3,647


    EXCLUSIONS EXCEPTIONS:

                     Description Of Operations To Be Covered                                    Advanced
                                                                                                Premium


    Type of Wrecking Equipment Used:

    Ball and Chain wrecking operations under 3 stories generating total receipts           $
    of under $1,001 per year.

    Original Height of Structure, if in excess of 30 feet or three stories:                $
    Other:                                                                                 $    3,647



                                                Total Exclusion Exception Premium              $ 3,647

    A.       Project Information:

             The following is added to Section I-Coverage A-Bodily Injury And Property
             Damage Liability. This provision replaces and supersedes any provision to
             the contrary in this Coverage Part:

             1.   We will pay those sums that the insured becomes legally obligated to pay
                  as damages because of bodily injury or property damage arising out of the
                  wrecking, dismantling or salvage project shown in the Schedule of this
                  endorsement under Project Information, for which a premium charge is
                  shown.

             2.   This insurance applies to bodily injury and property damage only if the
                  bodily injury or property damage occurs during the time period shown in the
                  Schedule of this endorsement as the Project Effective Dates of Coverage.
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 16 of 21 PageID #: 16



               3.    Any bodily injury and property damage that occur before or after the dates
                     shown in the Schedule of this endorsement are not covered.

               4.    The premium for the project is fully earned on the effective date shown in
                     the Schedule of this endorsement and no refund will be made.

       B.      Exclusion Exceptions:

               The following is added to Section I-Coverage A-Bodily Injury And Property
               Damage Liability. This provision replaces and supersedes any provision to
               the contrary in this Coverage Part:

               We will pay those sum that the insured becomes legally obligated to pay as
               damages because of bodily injury or property damage arising out of the
               operations described in the Schedule of this endorsement under Exclusion
               Exceptions, for which a premium charge is shown.

       52.     Forms L266 and L268 operate to bar coverage for any “bodily injury” arising out

of World Wrecking’s wrecking or dismantling of any building or structure that has an original

height in excess of 30 feet or three stories, whichever is less.

       53.     At the time of the accident Mr. Hale and Mr. Ricks were at the Property to

perform demolition work inside the building’s freight elevator.

       54.     Additionally, at the time of the accident, Mr. Hale and Mr. Ricks were in a basket

in an elevator shaft suspended six stories above the ground when something caused the basket to

fall. As a result, both men fell six stories in the basket and died.

       55.     Accordingly, endorsements L266 and L268 in the Policy bar coverage.

       56.     The Nautilus Policy also includes an exclusion 2.b. (Contractual Liability) that

provides that this insurance does not apply to:

               b.      Contractual Liability

                       “Bodily injury” or “property damage for which the insured is obligated to
                       pay damages by reason of the assumption of liability in a contract or
                       agreement. This exclusion does not apply to liability for damages:

                       (1)     That the insured would have in the absence of the contract or
                               agreement; or

                       (2)     Assume in a contract or agreement that is an “insured contract”,
                               provided the “bodily injury” or “property damage” occurs
                               subsequent to the execution of the contract or agreement. […]
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 17 of 21 PageID #: 17




                                                   ***

       57.     The Nautilus Policy defines “insured contract,” as amended, in relevant part as:

                                                   ***
               f.       Part of any other contract or agreement pertaining to your business
                        (including an indemnification of a municipality in connection with work
                        performed for a municipality) under which you assume tort liability of
                        another party to pay for “bodily injury” or “property damage” to a third
                        person or organization, provided the “bodily injury” or “property damage”
                        is caused, in whole or in part, by you or those acting on your behalf.
                        However, such part of a contract or agreement shall only be considered
                        an “insured contract” to the extent your assumption of the tort liability is
                        permitted by law. Tort liability means a liability that would be imposed by
                        law in the absence of any contract or agreement.

                                                   ***

       58.     The Policy also includes an Exclusion - Punitive or Exemplary Damages that

provides as follows:

               The following exclusion is added to 2. Exclusions of Section I:

               This insurance does not apply to punitive or exemplary damages, including but
               not limited to those damages that may be imposed to punish a wrongdoer or to
               deter others from engaging in similar behavior.



                          COUNT I - DECLARATORY JUDGMENT
                    (World Wrecking - No Coverage for Hale/Ricks Lawsuits)

       59.     Plaintiff incorporates and re-alleges the preceding paragraphs 1-58 as if fully

restated and set forth herein as paragraph 59.

       60.     Plaintiff does not owe a duty to defend or indemnify World Wrecking in the

underlying Hale or Ricks lawsuits under the Nautilus Policy for the following reasons:

               A.       The underlying Hale and Ricks lawsuits fail to allege an “occurrence” as
                        defined by the Policy, and therefore, fail to satisfy the Insuring
                        Agreement, Coverage A, of the Nautilus Policy;

               B.       Exclusion 2.a (Expected Or Intended Injury) bars coverage;

               C.       Even if the allegations of the underlying Hale and Ricks lawsuits satisfy
                        the Insuring Agreement of the Policy, the “Injury to Employees”
                        Exclusion bars coverage;
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 18 of 21 PageID #: 18




               D.      Even if the allegations of the underlying Hale and Ricks lawsuits satisfy
                       the Insuring Agreement of the Policy, the “Contractors or Subcontractors”
                       Exclusion bars coverage;

               E.      Even if the allegations of the underlying Hale and Ricks lawsuits satisfy
                       the Insuring Agreement of the Policy, exclusion 2.d (Workers
                       Compensation And Similar Laws) bars coverage;

               F.      Even if the allegations of the underlying Hale and Ricks lawsuits satisfy
                       the Insuring Agreement of the Policy, form L266 (06/07), “Conditional
                       Exclusions-Wrecking, Dismantling or Salvage Operations” bars coverage;

               G.      Even if the allegations of the underlying Hale and Ricks lawsuits satisfy
                       the Insuring Agreement of the Policy, form L268 (04/13), “Wrecking,
                       Dismantling or Salvage Contractors-Scheduled Project or Exclusion
                       Exception,” does not apply or otherwise precludes coverage; and

               H.      The “Punitive or Exemplary Damages” Exclusion bars coverage for any
                       punitive or exemplary damages, including but not limited to those
                       damages that may be imposed to punish a wrongdoer or deter others from
                       engaging in similar behavior.


                     COUNT II - DECLARATORY JUDGMENT
             (World Wrecking - No Coverage for Gencorp Indemnity Demand)

       61.     Plaintiff incorporates and re-alleges the preceding paragraphs 1-60 as if fully

restated and set forth herein as paragraph 61.

       62.     Plaintiff does not owe a duty to defend or indemnify World Wrecking in

connection with the Gencorp Demand made in the underlying Hale or Ricks lawsuits under the

Policy for the following reasons:

               A.      The underlying Hale and Ricks lawsuits and Gencorp Demand fail to
                       allege an “occurrence” as defined by the Policy, and therefore, fail to
                       satisfy the Insuring Agreement, Coverage A, of the Nautilus Policy;

               B.      Exclusion 2.a (Expected Or Intended Injury) bars coverage;

               C.      Even if the allegations satisfy the Insuring Agreement of the Policy, the
                       “Injury to Employees” Exclusion bars coverage;
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 19 of 21 PageID #: 19



               D.      Even if the allegations satisfy the Insuring Agreement of the Policy, the
                       “Contractors or Subcontractors” Exclusion bars coverage;

               E.      Even if the allegations satisfy the Insuring Agreement of the Policy,
                       exclusion 2.d (Workers Compensation And Similar Laws) bars coverage;

               F.      Even if the allegations satisfy the Insuring Agreement of the Policy, form
                       L266 (06/07), “Conditional Exclusions-Wrecking, Dismantling or Salvage
                       Operations” bars coverage;

               G.      Even if the allegations satisfy the Insuring Agreement of the Policy, form
                       L268 (04/13), “Wrecking, Dismantling or Salvage Contractors-Scheduled
                       Project or Exclusion Exception,” does not apply or otherwise precludes
                       coverage;

               H.      Even if the allegations satisfy the Insuring Agreement of the Policy,
                       exclusion 2.b (Contractual Liability) bars coverage; and

               I.      The “Punitive or Exemplary Damages” Exclusion bars coverage for any
                       punitive or exemplary damages, including but not limited to those
                       damages that may be imposed to punish a wrongdoer or deter others from
                       engaging in similar behavior.


                      COUNT III - DECLARATORY JUDGMENT
               (Gencorp - No Coverage For Gencorp for Hale/Ricks Lawsuits)

       63.      Plaintiff incorporates and re-alleges the preceding paragraphs 1-62 as if fully

restated and set forth herein as paragraph 63.

       64.     Plaintiff does not owe a duty to defend or indemnify Gencorp in connection with

the underlying Hale or Ricks lawsuits under the Nautilus Policy for the following reasons:

               A.      Gencorp is not identified as a Named Insured, insured, or “additional
                       insured” in the Policy Declarations, endorsements or policy attachments,
                       or otherwise, and therefore, is not entitled to coverage under the Policy;

               B.      Further, the Policy does not include any “blanket” additional insured or
                       similar endorsement that provides coverage to Gencorp as an “additional
                       insured” or “insured” for the underlying lawsuits.

               C.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, the underlying Hale and Ricks lawsuits fail
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 20 of 21 PageID #: 20



                       to allege an “occurrence” as defined by the Policy, and therefore, fail to
                       satisfy the Insuring Agreement, Coverage A, of the Nautilus Policy;

               D.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, exclusion 2.a (Expected Or Intended Injury)
                       bars coverage;

               E.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, the “Injury to Employees” Exclusion bars
                       coverage;

               F.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, the “Contractors or Subcontractors”
                       Exclusion bars coverage;

               G.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, exclusion 2.d (Workers Compensation And
                       Similar Laws) bars coverage;

               H.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, form L266 (06/07), “Conditional
                       Exclusions-Wrecking, Dismantling or Salvage Operations” bars coverage;

               I.      Even if Gencorp qualifies as an “insured” or “additional insured” under
                       the Policy, which it does not, form L268 (04/13), “Wrecking, Dismantling
                       or Salvage Contractors-Scheduled Project or Exclusion Exception,” does
                       not apply or otherwise precludes coverage; and

               J.      The “Punitive or Exemplary Damages” Exclusion bars coverage for any
                       punitive or exemplary damages, including but not limited to those
                       damages that may be imposed to punish a wrongdoer or deter others from
                       engaging in similar behavior.



                                        Relief Requested

       WHEREFORE, Plaintiff NAUTILUS INSURANCE COMPANY prays that this

Honorable Court declare and adjudicate the rights and liabilities of the parties regarding the

Nautilus Policy, together with the following relief:

           a. That this Court find and declare that Nautilus has no duty to defend World

               Wrecking & Salvage Services, Inc., and/or Active Holdings Group d/b/a Gencorp
 Case: 4:20-cv-00264-HEA Doc. #: 1 Filed: 02/14/20 Page: 21 of 21 PageID #: 21



              Services, LLC, in connection with the underlying Hale and Ricks lawsuits and/or

              Gencorp Demand;

          b. That this Court find and declare that Nautilus has no duty to indemnify World

              Wrecking & Salvage Services, Inc., and/or Active Holdings Group d/b/a Gencorp

              Services, LLC,in connection with the underlying Hale and Ricks lawsuits and/or

              Gencorp Demand;

          c. That this Court grant such other and further relief as it deems just and equitable.



Dated: February 14, 2020                    Respectfully submitted,

                                            HESSE MARTONE, P.C.

                                    By:       /s/ Josephine Abshier
                                            Josephine P. Abshier, #56708
                                            530 Maryville Centre Drive, Ste. 250
                                            St. Louis, MO 63141
                                            (314) 862-0300 – Telephone
                                            (314) 862-7010 – Facsimile
                                            josephineabshier@hessemartone.com

                                            Dana A. Rice (to be admitted Pro Hac Vice)
                                            Jason Taylor (to be admitted Pro Hac Vice)
                                            Traub Lieberman Straus & Shrewsberry LLP
                                            303 West Madison Street, Ste. 1200
                                            Chicago, IL 60606
                                            (312) 332-3900 – Telephone
                                            drice@tlsslaw.com

                                            ATTORNEYS FOR NAUTILUS INSURANCE
                                            COMPANY
